Citation Nr: 0325976	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  91-36 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include psychological factors 
affecting skin and perspiration.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The appellant had active military service from June 1970 to 
June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1989 rating decision of the Department 
of Veteran Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

By way of the complex procedural history of this case, it is 
noted that, in December 1991, the Board remanded the 
appellant's case.  Thereafter, in a January 1994 decision, 
the Board denied his claims.  

The appellant appealed the Board's 1994 decision to the U.S. 
Court of Appeals for Veterans Claims (CAVC).  In an Order of 
December 1995, the CAVC vacated the Board's decision and 
remanded the matter.  A copy of that CAVC Order has been 
placed in the claims file.

Thereafter, in April 1996, and again in April 1997, the Board 
remanded the appellant's case to the RO for further 
evidentiary development.  In a June 1998 decision, the Board 
denied the appellant's claims.

The appellant appealed the Board's June 1998 decision to the 
CAVC, which, in a single-judge memorandum decision in July 
1999, affirmed the Board's decision.  The appellant then 
appealed the CAVC's decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In a 
December 2000 opinion, the Federal Circuit found that remand 
was required due to the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The Federal Circuit vacated 
the CAVC's July 1999 decision and remanded the matter, 
instructing the CAVC to remand the case to the appropriate 
authority to achieve prompt compliance with the requirements 
of current law, citing [citation redacted]).  In an Order of February 
2001, the CAVC vacated the Board's June 1998 decision and 
remanded the matter to the Board to provide the Board with an 
opportunity to readjudicate the appellant's issues, pursuant 
to the Federal Circuit's opinion.  See Luyster v. Gober, 14 
Vet. App. 186 (2000).  A copy of the CAVC's Order in this 
matter has been placed in the claims file.

REMAND

As noted above, during the pendency of the appellant's case, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  Under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board has been conducting evidentiary development of 
appealed cases directly, under authority provided at 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  

Upon review of the claims files, the Board noted that, in 
December 2002, the appellant appointed a new attorney in his 
appeal.  In March 2003, the Board sent the appellant a letter 
regarding the VCAA and its effect on his claims.  A copy of 
the letter was sent also sent to the appellant's attorney of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must also adequately address the 
notice requirements of the VCAA).

In April 2003, the appellant submitted a substantial amount 
of new evidence to the Board in support of his claims.  The 
new evidence consisted of VA medical records dated from July 
2000 to April 2003.  In his statement that accompanied the 
medical records, the appellant requested that Board "proceed 
immediately" with readjudication of his appeal.  The 
appellant indicated that he had sent a copy thereof to his 
attorney.  However, there is nothing to indicate that the 
appellant has waived initial consideration of this new 
medical information by the regional office.

Also in April 2003, the appellant's attorney wrote to the 
Board to request 60 additional days in which to submit more 
evidence.  The attorney wrote again in June 2003, indicating 
a need for more time, and, in August 2003, he wrote to say 
that the additional evidence would be submitted within two 
weeks.  In September 2003, the appellant's attorney submitted 
to the Board an August 2003 statement of B.R., PhD, in 
support of the claim.  No waiver of initial consideration of 
this new medical information by the regional office is of 
record.

Moreover, on May 1, 2003, the Federal Circuit invalidated the 
new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1337 
(Fed. Cir.2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because the record reflects 
that the VARO has not yet considered whether any additional 
notification or development action is required under the VCAA 
(even though the Board advised the appellant of the VCAA, as 
noted above), the Board believes that the most appropriate 
action is to remand the appellant's case to the RO for 
review.  It would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time, particularly in view of the Federal Circuit's decision 
in DAV v. Secretary, supra.  See Quartuccio, Charles, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) is 
completed.

2.  Thereafter, the RO should readjudicate the 
appellant's claims of entitlement to service 
connection for an acquired psychiatric disorder, to 
include psychological factors affecting skin and 
perspiration, and entitlement to service connection 
for post-traumatic stress disorder.  If the benefits 
sought on appeal remain denied, the appellant and his 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC 
should contain notice of all relevant actions taken 
on the claims, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal since the 
October 1996 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


